Affirmed and Opinion filed July 11, 2002








Affirmed and Opinion filed July 11, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-01191-CR
____________
 
RODOLPH C. YANNARELLA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the County Criminal Court at Law No. 3
Harris
County, Texas
Trial
Court Cause No. 1075664
 

 
M E M O R A N D U M  O P I N I O N
After a jury trial, appellant was convicted of the
misdemeanor offense of theft, and sentenced to 30 days in the Harris County
Jail and a $1,000.00 fine on November 7, 2001.
On May 30, 2002, this court ordered a hearing to determine
why appellant had not filed a brief in this appeal.  On June 18, 2002, the trial court conducted
the hearing.  The trial courts findings
and recommendations were filed in this court on July 2, 2002.  
The trial court found appellant no longer desires to
prosecute his appeal.




On the basis of that finding, this court has considered the
appeal without briefs.   See Tex. R. App. P. 38.8(b). 
We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Opinion filed July 11, 2002.
Panel consists of
Justices Hudson, Fowler, and Edelman. 
Do not publish - Tex. R. App. P. 47.3(b).